BENEDICT, District Judge.
The libellants are entitled to recover the value of the vessel at the time and place of her loss.
When a vessel is lost at sea, proof of that value may in ordinary cases be made by evidence of her value at her last port of departure, or at the place of her destination. In this ease there is no evidence of her value at the last port of her departure. Some witnesses give her value at the residence of her owners, but I consider the evidence of her value at New York, which was the place of destination of the vessel, and a port where the market price is fixed for most other American ports, and the nearest important port to the place of collision, to be the best evidence to show the loss sustained by the libellants, and I have not, therefore, considered the evidence as to her value at St. John as material.
The commissioner has taken the lowest price given by any witness as to her value in New York. I understand the witnesses to have given their answers in currency of the United States, and that the commissioner has made his report in currency upon such evidence, and I see no reason to change it.
I do not consider the sum reported to have been arrived at by a calculation of the premium on gold, and I make no such calculation, but intend to give the libellants what is shown to have been the market value of such a vessel in the port of New York at the time of the loss, in the currency of-the United States.
As to the freight, no objection was taken before the commissioner to the evidence of its amount, as given by Mr. Ehvell,' and his statement must be deemed to have been acquiesced in by the claimant.
It is too late now to question the accuracy of his method of computation, or to ask to reopen the case upon that point.
The exceptions are therefore overruled, and the report confirmed.